DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 3-5, filed 1/3/2022, with respect to claims 8-9, 11 and 18 have been fully considered and are persuasive. 
3.	This application is in condition for allowance except for the presence of claims 1-2, 4-5, 21 and 26 directed to Inventions non-elected without traverse.  Accordingly, claims 1-2, 4-5, 21 and 26 been cancelled.
 
Reasons for Allowance
4.	Claims 8-9, 11, 18 and 23 are allowed and have been re-numbered 1-5.
The following is an examiner’s statement of reasons for allowance: 
As for claim 8, the prior art of record fails to anticipate or suggest or render obvious a non-aqueous electrolyte for lithium-ion battery comprising an alkyl-substituted cyclic carbonate represented by Structural Formula 2

    PNG
    media_image1.png
    211
    602
    media_image1.png
    Greyscale

wherein R5 is an alkyl group having 1 to 4 carbon atoms, and R6, R7 and R8 are each independently selected from a hydrogen element or  an alkyl group having 1 to 4 carbon atoms. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723